MEMORANDUM OPINION
                                       No. 04-11-00421-CV

   THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                              Appellant

                                                 v.

  Aaron WEED and Vicky Weed, Individually and as Next Friends of Kaitlyn Weed, a Minor,
                                     Appellees

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-01932
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 21, 2011

DISMISSED

           The parties have filed a joint motion to dismiss the appeal. Their motion states that

appellees have agreed to nonsuit with prejudice all claims against appellant. The parties have

moved this court to tax costs against the party that incurred them and dismiss the appeal. The

joint motion is granted and this appeal is hereby dismissed. See TEX. R. APP. P. 42.1(a)(2). In
                                                                               04-11-00421-CV


accordance with the agreement, costs of this appeal are taxed against the party that incurred

them. See id. 42.1(d).

                                                         PER CURIAM




                                             -2-